Citation Nr: 0708566	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, and 
retired in September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Regional Office (RO) that denied his claim for service 
connection for tinnitus.


FINDINGS OF FACT

1.  Service connection is in effect for hearing loss.

2.  The service medical records disclose that the veteran 
reported tinnitus in service.

3.  The veteran reports that tinnitus has been present 
essentially continuously since service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The service medical records disclose that the veteran was 
hospitalized in August 1967 and reported that he had 
experienced trouble understanding people, especially in noisy 
environments, since he had been discharged from a hospital 
six weeks earlier.  An audiogram in July 1967, the first 
conducted during the veteran's service, revealed a high tone 
loss, bilaterally.  The veteran related that he 
intermittently had a hissing type of tinnitus.  It was noted 
that the veteran had been a medical corpsman for 17 years, 
and prior to that, had served in the infantry.  The diagnosis 
on hospital discharge was partial sensorineural deafness, 
high frequencies, mild.  

By rating decision dated in March 1969, the RO granted 
service connection for high frequency hearing loss.  

During the hearing before the undersigned in January 2007, 
the veteran testified that he had been exposed to acoustic 
trauma in service.  He asserted that tinnitus started while 
he was in service, and that it has been present ever since.  
The Board acknowledges that the VA audiology examination in 
January 2005 reveals that the veteran did not report 
tinnitus.  On audiometric testing at that time, it was 
indicated that tinnitus was not reported or claimed.

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Accordingly, the Board concludes that the veteran's lay 
statements that he experienced tinnitus since service are 
competent to establish continuity of symptomatology, as he is 
also competent to testify that the ringing in his ears 
started during service (as is shown in service medical 
records), and has continued since then.  See Savage v Gober, 
10 Vet. App. 488, 495-98 (1997).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Thus, the Board finds that the service connection 
is warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


